NOTE: This order is nonprecedential.

  Wintteb ~tate5 QCourt of ~eaI5
       for tbe jfeberaI QCtrcutt

       IN RE ABBOTT DIABETES CARE, INC.


                  2011-1516, -1517
      (Reexamination Nos. 90/007,903, 90/007,910)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


              Before REYNA, Circuit Judge.
                       ORDER
    DexCom, Inc. moves for leave to file a brief amicus cu-
riae in support of the United States Patent and Trade-
mark Office.     Abbott Diabetes Care, Inc. opposes.
DexCom, Inc. replies.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is denied.
IN RE ABBOTT DIABETES                                      2
                                 FOR THE COURT


      FEB 292012                 lsI Jan Horbaly
        Date                     Jan Horbaly
                                 Clerk
cc: Gregory A. Castanias, Esq.
    Raymond T. Chen, Esq.
    Brian M. Kramer, Esq.
s25                                            FILED
                                      u.s. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT

                                          FEB 292012
                                            JAN HORBAlY
                                               CLERK